Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Loss modulus and tan delta is dependent on temperature (see Table 4 of Hergenrother in this regard, cited below as well as applicants own Table 2 using variable temperatures with differing results for each temperature) and since the temperatures of measurement are not recited, claim 9 is unclear.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5,7,9,10,12,14 and 15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hergenrother et al. (US 6579949).
The reference discloses “compositions containing mercapto functionalized polyolefin” (column 6, lines 52-56) in which the mercapto functions “react or attach to the unsaturation points in the unsaturated polymer backbone’ (column 6, lines 35-55) as in applicants grafting. Note example 3 where an end capped polymer of the invention is reacted with styrene butadiene as in applicants “polydiene’”. Note that all examples use butadiene, a C4 olefin (although not a monoolefin, claims 5 and 15 are not limited to monoolefins). Note the abstract for use of filler as in claim 7. Note Table 4 for characteristics as in claim 9. Regarding claim 12, note example 1 where the sulfur containing group is attached to the polymer via a chain end styryl anion as in applicants’ polymeric modifier.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hergenrother et al. (US 6579949), cited and for the reasons set out above in view of Ichikawa (US 20140005319).

Hergenrother discloses no cis contents for the polybutadiene used. However, note paragraph 29 of the secondary reference disclosing that “from the viewpoint of low heat build-up properties and abrasion resistance” polybutadiene with greater than 85% cis microstructure should be used in tires. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use greater than 85% cis polybutadiene in the tire compositions of the primary reference to improve heat buildup and abrasion resistance absent any showing of surprising or unexpected results.

Claims 1, 5, 10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 20140088217), cited by the examiner.
The reference discloses a process in which a polyolefin copolymer containing various alpha olefin residues including ethylene is reacted with a thiol containing a reactive group “X” (paragraph 33) which is then is reacted with a polymer such as polybutadiene under conditions in which the polybutadiene or other polymer will react (paragraph 144). With regard to applicants’ limitation that grafting takes place at least one non terminal position, polybutadiene contains many unsaturated reactive repeat units almost none of which can be terminal and those skilled in the art would assume that at least some of the grafting would take place at a non terminal position.
While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.


Claims 2-4, 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The reference does not disclose anhydride modifiers as in claim 2 or 13 and does not teach or suggest any volume fractions as in claim 8 or modifiers as in claim 13.

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
8-1-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765